Citation Nr: 0527285	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for spinal fusion 
of the lumbar spine, as a residual of a compression fracture 
with deformity, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1958 
to February 1962.  A June 1962 rating decision granted 
entitlement to service connection for traumatic arthritis and 
spinal fusion of the lumbar spine, residuals of a compression 
fracture, and assigned a 30 percent evaluation effective 
February 27, 1962.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which increased the 30 percent 
evaluation for spinal fusion of the lumbar spine to 50 
percent and assigned a separate evaluation of 10 percent for 
traumatic arthritis of the lumbar spine.  Those evaluations 
were effective August 9, 2001.  The veteran testified at a 
videoconference hearing in August 2005, and a transcript of 
the hearing is of record.

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.  


REMAND

The veteran contended at his August 2005 videoconference 
hearing that his service-connected lumbar spine disabilities 
have worsened since his last VA compensation examination for 
rating purposes in September 2001, and this contention is 
supported by the private medical statements dated in June 
2003 and July 2005.  However, the recent private medical 
reports are insufficient for rating purposes.  Additionally, 
the veteran's claims file was unavailable when he was 
examined in September 2001.  Finally, the Board notes that 
the veteran has not been provided the new rating criteria for 
spinal disabilities effective September 26, 2003.  

Based on the above, the issues of entitlement to an increased 
evaluation for spinal fusion of the lumbar spine, as a 
residual of a compression fracture with deformity, and 
entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine are being remanded for the 
following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who may possess 
additional records with regard to his 
service-connected lumbar spine disabilities, 
including any treatment after July 2005.  
Then, with any necessary authorization from 
the veteran, VA must attempt to obtain copies 
of all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

2.  Thereafter, the RO must arrange for 
examination of the veteran by a health care 
provider with appropriate expertise to 
determine the current nature and severity of 
the veteran's service-connected lumbar spine 
disabilities.  The VA claims folder, 
including a copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated tests and studies, including x-
rays, must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology due 
to the veteran's service-connected lumbar 
spine disabilities, to include any 
neurological findings due to either 
disability.  The examiner must attempt to 
distinguish, to the extent possible, between 
symptomatology due to each service-connected 
lumbar spine disability, as well as back 
symptomatology due to any nonservice-
connected disability.  The examiner must also 
provide findings on the range of motion of 
the lumbar spine in terms of forward flexion, 
extension, left and right lateral flexion and 
left and right lateral rotation, with 
standard ranges provided for comparison 
purposes, and comment on whether there is any 
lumbar weakness, fatigability, 
incoordination, or flare-ups.  If feasible, 
such findings must be portrayed in terms of 
degrees of additional loss of motion.  The 
examiner must identify any objective evidence 
of pain in the low back and any functional 
loss associated with pain.  The examiner must 
also provide an opinion on the impact of the 
veteran's service-connected lumbar spine 
disabilities on his ability to work.  All 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, must be set forth in a 
typewritten report.

3.  The RO must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above, the RO must readjudicate 
the veteran's claim for increased ratings for 
service-connected lumbar spine disabilities, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
either of the benefits sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, to 
include the criteria for disabilities of the 
spine effective September 26, 2003, all 
relevant diagnostic codes, and the relevance 
of 38 C.F.R. § 3.321(b)(1) (2004).  The 
veteran and his representative must then be 
given an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



